DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 3/1/2022.
Claims 1 and 3-9 are pending.
Claims 2 and 10 are cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Interpretation
The office maintains that the terms “thermal power source” and “energy storage device” requires an interpretation under 35 USC 112(f).    

Claim Rejections - 35 USC § 112
The office maintains that claim 4 is properly rejected under 35 USC 112(a) and (b) for the lack of a description of the structure of the “energy storage device”.  Note that the term “device” is specifically identified in MPEP 2181 as a limitation that invokes an interpretation under 35 USC 112(f), which requires the application to define the limitation in terms of its structure, and not solely by the function that it performs.    


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,879,879 to Marsala.
Regarding claim 1, Marsala teaches an air conditioning system, comprising: (see Fig. 1, col. 5, 1-30)
a compressor (18), a condenser (16), a thermal expansion valve (22) and an evaporator (10) connected via a pipeline; and
a thermal temperature sensing bulb (24, col. 1, lines 17-25) disposed on an outlet pipeline (14, see flow line arrow leaving evaporator) of the evaporator and associated with the thermal expansion valve (via capillary 26, col. 5, 15-30)
the air conditioning system further comprising a thermal power source (80) which is thermally coupled to the thermal temperature sensing bulb (24) and controlledly cools or heats the thermal temperature sensing bulb. (col. 5, lines 40-45, Fig. 4)
wherein the thermal power source is configured to pre-cool the thermal temperature sensing bulb in a startup control process before the compressor is started, so that a range of valve opening degree oscillation of the thermal expansion valve caused by a temperature change of the thermal temperature sensing bulb is reduced. (Fig. 4, 102, 104, the bulb is chilled in block 104 when the thermostat/compressor is off in block 102, .col. 8, 27-40, “hunting”, i.e. oscillating, is reduced).


Regarding claim 3, Marsala teaches the air conditioning system according to claim 1, wherein during steady state operation of the air conditioning system, the thermal power source controlledly cools or heats the thermal temperature sensing bulb to adjust the degree of superheat of the evaporator outlet. (Fig. 4, col. 7 line 65 to col. 8, line 20, Fig. 4)

Regarding claim 4, Marsala teaches the air conditioning system according to claim 1, wherein the thermal power source comprises a thermoelectric sheet (30, Fig. 1, col. 5, 30-40) disposed on the thermal temperature sensing bulb (24, Fig. 1), or aa energy storage device disposed on the thermal temperature sensing bulb, and the energy storage device draws and stores heat from the evaporator or the condenser during operation of the air conditioning system.

Regarding claim 5, Marsala teaches a control method of an air conditioning system, the air conditioning system comprising:
a compressor (18), a condenser (16), a thermal expansion valve (22) and an evaporator (10) connected via a pipeline; and
a thermal temperature sensing bulb (24) disposed on an outlet pipeline of the evaporator and associated with the thermal expansion valve (via line 26); and
the air conditioning system further comprising a thermal power source (30, col. 5, 30-40) which is thermally coupled to the thermal temperature sensing bulb (24);
the control method comprising:

so that a range of valve opening degree oscillation of the thermal expansion valve caused by a temperature change of the thermal temperature sensing bulb is reduced. (col. 8, 27-40, “hunting”, i.e. oscillating, is reduced).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,879,879 to Marsala in view of US 5,402,652 to Alsenz.
Marsala teaches, wherein the thermal power source pre-cools the thermal temperature sensing bulb (block 104, Fig. 4), but does not teach,
Claim 6, wherein the thermal power source pre-cools the thermal temperature sensing bulb for a target time of 1-60 seconds.
Claim 7, wherein the thermal power source pre-cools the thermal temperature sensing bulb for a target time of 10- 25 seconds.
Claim 8, wherein the thermal power source pre-cools the thermal temperature sensing bulb to a target temperature in a range of +/-10°C from a final stable temperature of the thermal temperature sensing bulb.


However, applicant teaches that the control scheme of these claims forms a closed loop control system, which “works only when needed and is closed after the purpose is achieved” (par. 38). The “purpose” of the pre-cooling is so that a range of valve opening degree oscillation of the thermal expansion valve caused by a temperature change of the thermal temperature sensing bulb is reduced (par. 36).
Returning to Marsala, the purpose of the invention is the same as applicant's, for example, see Marsala col. 3, 15-25, which teaches that a purpose of the invention is to reduce hunting by the thermal expansion device. Further, Marsala achieves the goal in the same manner as applicant (i.e., by precooling the bulb in block (104) of Fig. 4.), but does not teach specific target times or temperatures for ending the precooling of the bulb.
Given the close similarities of the claimed invention and the Marsala design, it can be expected that at least some of the end use designs of the Marsala invention would achieve their goal of reducing hunting, which is the same as applicant's goal (reducing oscillation), by using the same or similar time periods and temperatures as the applicant.
At the time the invention was made, it would have been an obvious mechanical expedient, to a person of ordinary skill in the art to include the time and temperature limitations claimed by applicant, because Applicant has not disclosed that the limitations provides an advantage, is used for a particular purpose, or solves a stated problem, 
Therefore, it would have been an obvious matter of design choice to modify Marsala in view of Alsenz to obtain the invention as specified in claims 6-9.

Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive. 
Applicant asserts that Marsala teaches chilling the bulb as part of a superheat control process, and not as part of a startup control process. 
The office disagrees. As an initial matter, applicant does not describe what the start-up process entails, other than chilling the bulb and then starting the compressor.  Under the BRI of the claims, a “startup process” as claimed will include starting the compressor as taught by the prior art.
Further, as stated in the prior action, Fig. 4 teaches that the bulb is chilled in block 104 when the thermostat/compressor is off in block 102.  Consequently, chilling the bulb is not limited to the superheat heat control process described in block 110.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached MF 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763